Jenks, J. (dissenting):
Proof of such a collision is held to make out a prima facie case. (Edgerton v. New York & Harlem, R. R. Co., 39 N. Y. 227, 229; Seybolt v. N. Y., L. E. & W. R. R. Co., 95 id. 563, 568; Kay v. Metropolitan St. R. Co., 163 id. 447.) But the onus probandi was still upon the plaintiff, so remained throughout the case (Kay v. Metropolitan St. R. Co., supra), and if the defendant’s proof sufficed to rebut the legal presumption arising from the *302casualty, or if it left the essential fact of negligence in doubt or uncertainty, the plaintiff failed. (Id.) As this kind of switch could be moved in or out of connection with the main track, and it was at the time of the casualty in such connection as to divert the train from the main track, the switch must have been moved into such connection by outside force. The defendant did not show the nature of that force. The switch could have been thus moved by the switchman or some other employee of the defendant. In that case the defendant could have been held liable. (Laws of 1906, chap. 657, adding to Railroad Law [Laws of 1890, cliap. 565], § 42a.) The switch might have been brought into contact with the main line by an outsider. This is suggested by the defendant, but without proof', while the surrounding circumstances made strongly against such theory. As such an assumption involves a criminal act,* it may, in the absence of any evidence pointing to its commission, be excluded. (Flannery v. Waterford & Limerick Railway Co., Ir. Rep. 11 C. L. 30; Edgerton v. New York & Harlem, R. R. Co., supra.) It was the contention of the plaintiff upon the trial that the movement of the defendant’s trains moved the switch, not securely “ locked ” or fastened, so as to bring the points thereof into such juxtaposition with the main track as to cause the wheels of the oncoming train to engage the points and then run onto the switch, and this theory of the accident was one submitted to the jury by the learned court. The learned counsel for defendant excepted to this submission, and also asked the court to charge “ that there is no evidence upon which the jury can find that this switch was turned by reason of the passage of that locomotive or any part of the train over that track.” This request was refused under exception. I think that the exception was well taken. A reading of the record does not reveal to me any evidence whatever to support that contention. I do not assent to the proposition that if we exclude the action of human agency it must follow that the switch was moved by the jar or motion of the train or trains passing upon the main track so as to permit the train which came to collision to run onto that switch. Whatever benefit accrued to the plaintiff perforce of the mere fact of the collision, I think that if there was not evidence to substantiate an alleged cause of the accident, the defendant was *303entitled to an instruction to that effect. I do not pretend to say that such evidence was not available, but I rest my conclusion upon the fact that I fail to find that the plaintiff adduced it. For these reasons I think that the judgment should be reversed and a new trial should be granted.
Judgment and order affirmed, with costs.

 See Penal Code, §§ 183a, 635.— [Rep.